DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/22 has been considered by the examiner.

Drawings
The drawings received on 01/28/22 are acceptable.

Allowable Subject Matter
Claims 1-12 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record fails to disclose or suggest a hybrid bidirectional DC to DC converter  including the limitation “at least two additional switches on a connection shared by the plurality of transformers, the two additional switches configured to allow a dynamic changeover of a plurality of secondary windings in a multi-phase delta-wye configuration from a series nature into a parallel nature such that a 2x boost of winding ratio is reduced to a lx boost of winding ratio“ in addition to other limitations recited therein.

Claim 10 is allowed because the prior art of record fails to disclose or suggest a method for adjusting a boost ratio across a bidirectional DC to Dc converter including the limitation “when the converter is operating in the forward direction: opening a pair of field effect transistor (FET) switches, wherein the pair of FET switches tie a commons of a plurality of transformers in the converter to ground and a power rail to form a frill-bridge with remaining phases when closed; and when the converter is operating in the reverse direction: determining an input voltage on a high side of the converter; comparing the determined input voltage to a threshold input voltage; closing the pair of FET switches when the determined input voltage is greater than the threshold input voltage; and opening the pair of FET switches when the determined input voltage is less than the threshold input voltage“ in addition to other limitations recited therein.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US 11,088,625 B1) disclose a three phase CLLC bidirectional DC-DC converter and a method for controlling the same.
Bouchez (US 2020/0044572 A1) discloses a resonant DC-DC converter.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838